Citation Nr: 1230530	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to December 1945.  He died in December 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Jackson, Mississippi, Department of Veterans Affairs (VA), Regional Office (RO), which denied the issue on appeal.  

In June 2011, the Board remanded the issue for further development.  

In June 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  Although the VHA opinion has not yet been provided to the appellant and her representative, as the Board is granting in full the benefit sought on appeal, this procedural error is deemed to be non-prejudicial to the appellant.  38 C.F.R. § 20.903 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in December 2007 from cardiorespiratory arrest, due to or as a consequence of acute myocardial infarction.  

2.  At the time of the Veteran's death, service connection had been established for residuals, status post herniated nucleus pulposus, L5-S1, rated as 40 percent disabling; bilateral hearing loss, rated as 40 percent disabling; residuals, right ankle sprain, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  

3.  The competent and credible evidence demonstrates that the Veteran's depressive disorder was aggravated by his service-connected disabilities, which aggravated his cardiovascular illness and ultimately contributed to his death.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101 , 1110, 1310, 5103, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011).  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, 3.304.  

The evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish entitlement to service connection on this secondary basis, there must have been (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

According to his death certificate, the primary cause of the Veteran's death was cardiorespiratory arrest, due to or as a consequence of acute myocardial infarction.  At the time of his death, the Veteran was service connected for residuals, status post herniated nucleus pulposus, L5-S1 (40 percent), bilateral hearing loss (40 percent ), residuals, right ankle sprain, (10 percent), and tinnitus(10 percent).  

It is the appellant's primary contention that the Veteran should have been service-connected for a heart condition and that he died as a result of a heart attack, therefore, he would have warranted service connection for the cause of his death.  Alternatively, she argues that the debilitating effects of his multiple service-connected disabilities combined, in whole or in part, to cause his death.  She also maintains, that his depression was aggravated by his service-connected disabilities, his depression should have been service-connected, and his depression then aggravated his cardiovascular disease, which ultimately caused his death.  

VA medical records from 1959 to 2007 show ongoing treatment for various psychiatric disorders described as "nervousness," atypical anxiety disorder, depression, dysthymia, and posttraumatic stress disorder.  He was prescribed medication throughout this period, and made complaints during this period that his service-connected back problems caused his nerve problems.  On at least one occasion, the Veteran complained in December 1998, stating that "sometimes I think I would be better off dead" when compared to enduring the pain that resulted from his degenerative joint disease.  He was treated with Prozac, which was later changed to Effexor to treat his residual depressive symptoms.  He continued to take Effexor through 2007 for his depressive disorder.  

VA records also showed that the Veteran was treated privately by Southern Heart Center.  He was noted to have controlled hypertension and coronary artery disease.  He had a pacemaker inserted in 1994 and in August 2004, he had a coronary stent placed.   

Pursuant to the Board's June 2011 remand, a VA medical opinion was sought.  It was requested to determine whether it was at least as likely as not that the Veteran's death was due to or aggravated by a service-connected disability.  The examiner indicated that the record showed that the Veteran was treated by a private cardiologist and that he was on a pacemaker, was status post coronary stenting, was treated for hypertension, and had a strong family history of coronary artery disease.  He did not have a history of smoking, nor was he service-connected or had ever initiated a claim for service connection for his heart-related disease.  It was therefore the examiner's opinion that the Veteran's death was not secondary to a cardiac condition that had its incurrence in service, nor was his death the result of a service-connected condition.  The cause of the Veteran's death, according to the examiner, was acute myocardial infarction, which was caused by coronary artery ischemia, and the major risk factors for developing this condition includes diabetes mellitus, hypertension, hypercholesterolemia, cigarette smoking, family history, and male sex.  The Veteran had several of these risk factors including male sex, hypercholesterolemia, hypertension, and a strong family history of heart disease.  According to the examiner, these factors most likely caused his fatal acute myocardial infarction along with his advanced age of 87.  

The examiner stated that the medical literature does not support that tinnitus, intervertebral disk syndrome, limited motion of the ankle, or impaired hearing (which were listed as the Veteran's service-connected disabilities) are causes of coronary artery disease or ischemic heart disease.  Additionally, the record did not show that the Veteran developed any cardiac-related problem related to these conditions.  Therefore, it was the examiner's opinion that none of the Veteran's service-connected disabilities caused his acute myocardial infarction, which caused his death, and there were no findings to support that any of these disabilities aggravated his existing cardiac condition to result in the progression of heart disease and cause his acute myocardial infarction.  

In May 2012, the appellant submitted a study discussed on National Public Radio regarding the link between depression and heart disease.  The study indicated, in pertinent part, that if the depression preceded the heart disease, then those persons with depression tended to have a higher rate of heart disease because of higher blood pressure and heart rate, and in some cases, blood clots were more likely to be activated in persons with depression.  

In June 2012, a VHA opinion was sought in connection with the appellant's claim.  The VA medical expert discussed the Veteran's medical records, which included his service-connected disabilities, which included status post herniated nucleus pulposus, L5-S1, and residuals, ankle sprain.  She indicated that the Veteran manifested symptoms of and carried diagnoses of depression and anxiety disorder which did not appear to be related to service.  However, she believed that the Veteran's acquired psychiatric disorder was at least as likely as not aggravated (permanently worsened) by his service-connected disabilities.  The Veteran's chart notes documented ongoing pain/dysfunction which could certainly affect his mental state.  The relationship between pain and depression is fairly well established with each condition having the ability to maintain/worsen/possibly cause the other.  It was noteworthy that the Veteran seemed to have a psychosomatic overlay in terms of pain symptoms.  Chronic pain, in addition to other psychosocial stressors faced by the Veteran over his lifetime, likely contributed to his anxiety/depressive symptoms.  At various points, the Veteran carried diagnoses of dysthymia, depressive disorder, and anxiety disorder.  

The VA medical expert also stated that there was a well-established relationship between cardiac disease and depression.  Depressive illness is present in 20 to 30 percent of patients with cardiovascular illness.  Both conditions may have an underlying inflammatory etiology.  Depression is at least a moderate as well as independent risk factor for the development of cardiovascular illness.  Depression also increases the risk of cardiac events in those individuals with known cardiovascular illness.  The Veteran's cardiac disease dated back to the 1990's and his psychiatric disease predated his cardiovascular illness.  

The Board has considered the medical opinions rendered in connection with this claim.  The August 2011 VA medical opinion, indicated that that none of the Veteran's service-connected disabilities caused his acute myocardial infarction, which caused his death, and there were no findings to support that any of these disabilities aggravated his existing cardiac condition to result in the progression of heart disease and cause his acute myocardial infarction.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  In this instance, since consideration was not given to the fact that the Veteran's acquired psychiatric illness was  aggravated by his service-connected disabilities (the pain of his service-connected disabilities) to support his findings, the August 2011 VA opinion was made based on limited scope and therefore, lacked probative value.  


On the other hand, the August 2012 VHA medical expert opinion not only considered the Veteran's previously service-connected disabilities, she considered that the Veteran's acquired psychiatric disability was aggravated by his service-connected disabilities, thus, making his depressive disorder service-connected, and that the now-service-connected depression aggravated his cardiovascular disease which ultimately caused his death.  This opinion is ascribed significant probative value as it factually accurate, fully articulated, and there is sound reasoning for the conclusion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VHA medical expert considered not only the Veteran's service-connected disabilities at the time of his death, but disabilities that should have been service-connected, based on the entirety of the evidence of record.  

In this case, the appellant has alleged, and it has been substantiated by a VA medical expert, that the Veteran's acquired psychiatric disorder (depressive disorder) was aggravated by his service-connected disabilities (due to pain), which aggravated his cardiovascular disease, which ultimately caused an acute myocardial infarction, which caused cardiorespiratory arrest, and his ultimate death. Therefore, service connection for the cause of the Veteran's death is warranted.   


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


